Exhibit 99.1




Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 1 of 28
 
 
FOR PUBLICATION
 
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
 
_______________________________________________

 
:
   
:
Civil Action No. 09-1337 (JAP)
In re: CONGOLEUM CORPORATION,
:
   
:
 
Debtors.
:
OPINION
 
:
 
_______________________________________________
:
 



 
PISANO, District Judge:
 
On February 27, 2009, Judge Ferguson of the Bankruptcy Court denied confirmation
of the fourteenth plan of reorganization1 (the “Plan”) submitted over the last
five years by the Plan Proponents2/Appellants.  She then dismissed the
bankruptcy case.  It is the appeal of those two Orders that is currently before
the Court.  This Court has jurisdiction to hear the instant appeal pursuant to
28 U.S.C. § 158(a).  Oral argument was held on this matter on July 1, 2009.  For
the reasons stated below, this Court reverses in part and affirms in part the
Bankruptcy Court’s Order denying confirmation of the Plan, and reverses and
vacates the Order dismissing the Debtors’ bankruptcy cases.  Further, this Court
withdraws the reference pursuant to 28 U.S.C. § 157(d) for this matter and will
conduct additional hearings on the case.
I.           Background
 
____________________
1           This Plan is the Twelfth Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code dated November 14, 2008.


2           “Plan Proponents” shall be used to refer to the following parties:
Congoleum Corp., Congoleum Sales, Inc., Congoleum Fiscal, Inc. (collectively,
“Company,” “Congoleum” or “Debtors”), the Asbestos Claimants’ Committee (the
official committee of asbestos claimants appointed in the Debtors’ bankruptcy
cases), and the Bondholders’ Committee (the official committee of bondholders
appointed in the Debtors’ bankruptcy cases).

 
-1-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 2 of 28
 
 
A.           The Debtors’ Asbestos Liability and Prior Litigation
Congoleum is a manufacturer of floor tile and other products based in
Mercerville, New Jersey.  The company owns and operates four plants, two of
which are located in New Jersey, and employs approximately 600
employees.  “Since 2005, Congoleum has generated cumulative earnings before
interest, taxation, and amortization (‘EBITDA’) of approximately $74 million,
including the generation of approximately $7 million during 2008 despite a
recession and severe downturn in its end markets of residential and manufactured
housing.”  (Declaration of Howard N. Feist, III, Joint Appendix, Vol. I., A169,
¶ 4.)3
Before 1974, Congoleum’s floor tiles contained asbestos fibers within them, and
Congoleum stopped producing asbestos-containing sheet vinyl products in
1983.  Beginning in 1981 and continuing through 2002, Congoleum was subject to
approximately 70,000 tort suits alleging bodily injury due to exposure to its
asbestos-containing floor tiles.  (See A1390-92.) Congoleum’s primary insurance
carriers settled some 33,000 of these claims, at a cost of about $13.5
million.  (Id.)  “As of September 30, 2002, over 99% of claims incurred by
[Congoleum] have settled, on average, for amounts less than $102 per
claimant.”  (Id. at A1392.)  Most of these claims were settled by Congoleum’s
primary insurers, all of whom subsequently claimed Congoleum had exhausted its
coverage by August 2002.  (See A170-71, ¶¶ 11-14.)
Counsel for the Debtors noted at oral argument that settlement of asbestos
claims was particularly difficult because of the frequent latent nature of
asbestos-related injuries. (Transcript
 
____________________
3           All citations to the Joint Appendix will be referenced by “A__.”

 
-2-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 3 of 28
 
 
of Oral Argument at 9, In re Congoleum Corp., 09-1337 (July 1, 2009).)4  As a
result of this latency issue and the claimed exhaustion of Congoleum’s primary
insurance coverage, in February 2001, Congoleum sought to enter into a “coverage
in place” agreement with its excess insurers, under which the parties could
agree on how asserted claims against Congoleum would be handled and paid by its
insurers.  After a series of unsuccessful negotiations, some of Congoleum’s
excess insurers initiated insurance coverage litigation in the Superior Court of
New Jersey, seeking a declaration that the excess insurers had no obligation to
defend or indemnify Congoleum’s asbestos claims (the “Coverage Action”).
Throughout the pendency of the Coverage Action, Congoleum continued its efforts
at settling the various asbestos cases percolating throughout the tort
system.  In July 2001, a New York jury returned damages-only verdicts for
asbestos claimants Kenneth Cook and Richard Arseneault in the amounts of $18.1
million and $15.8 million, respectively, during the first phase of a reverse,
bifurcated trial (i.e. before liability was determined) against Congoleum and
other defendants.  Perry Weitz, an attorney based in New York, represented Cook
and Arseneault at the damages-trial.  Discovery for the liability phase of the
case concluded in September 2002, shortly after Congoleum’s primary insurers
claimed exhaustion of its coverage limits.  
On August 26, 2002, Congoleum provided its excess insurers with a report
regarding its asbestos claims and reiterated its desire to enter into a
coverage-in-place agreement.  After its primary insurers claimed exhaustion on
August 28, 2002, “Congoleum settled 131 . . . trial-listed cases in the tort
system solely for a promise to pay and/or assignment of insurance rights” (the
 
____________________
4           All citations to the transcript of the oral argument held on July 1,
2009 will be referenced as “Tr. __.”  The transcript can be found at Docket
Entry No. 67.

 
-3-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 4 of 28
 
 
“Pre-Petition Settlement Agreements”) for a total of approximately $25 million
to be secured by Congoleum’s insurance recoveries.  (A174, ¶ 24; Letter from Don
Golemme, Congoleum Risk Manager, to Arthur Pergament, Pergament Advisors, dated
Feb. 12, 2004, A1075-1079.)  For example, Congoleum reached a settlement in
principle with Richard Comstock, an asbestos claimant, for $225,000 in August
2002 (“Comstock settlement”).  Of that sum, one of Congoleum’s primary insurers
paid $168,577.34 to Comstock.  Payment of Comstock’s claim exhausted Congoleum’s
primary insurance coverage limits so the $56,422.66 balance owed to Comstock
under the settlement remained unpaid.   Congoleum’s attempts to obtain a
coverage-in-place agreement were unsuccessful.
B.           The Pre-Packaged Bankruptcy Scheme
As of October 2002, Congoleum’s negotiations with its insurers remained
stalled.  By October 2002, Congoleum’s excess insurers had not disbursed any
funds for payments of asbestos claims and were instead awaiting a decision in
the Coverage Action to assess their exposure.5  Therefore, “[i]n October 2002,
Congoleum began simultaneously seeking coverage
 
____________________
5           The court takes judicial notice of the state court proceedings
“insofar as they are relevant here.”  In re: Congoleum Corp., 426 F.3d 675, 679
n.1 (3d Cir. 2005) (citing Furnari v. Warden, Allenwood Federal Correctional
Inst., 218 F.3d 250, 255 (3d Cir. 2000)).  Judge Stroumtsos rendered a judgment
in May 2007 in the Coverage Action that held the insurers had no coverage
obligations with regards to the Claimants’ Agreement because it was an
unreasonable agreement that was not executed in good faith (the “Coverage
Decision”). (Coverage Decision, A1297, 1307.)   In finding the agreement to have
been executed in bad faith, Judge Stroumtsos admonished Congoleum for excluding
the insurers from the settlement negotiations that lead to the Claimants’
Agreement, and for entering into the agreement over its insurers’
objections.  Further, he found that “the Claimants’ Agreement was the product of
negotiations by conflicted counsel” because “[Gilbert, Heintz & Randolph, LLP
(“GHR”)] colluded with [Joseph] Rice and Weitz to create a framework that would
provide Congoleum with both the insurance money and also protect against the
asbestos liability, while having the insurance companies . . . bear the
costs.”  (A1302.)

 
-4-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 5 of 28
 
 
and considering the option of a pre-packaged bankruptcy for resolving its . . .
asbestos liabilities.”  (A181, ¶ 46.)  This decision coincided with Congoleum’s
settlement with Cook and Arseneault.  Weitz had rejected Congoleum’s initial
offer of $2 million for each plaintiff in early September 2002, and had
indicated that he was unwilling to settle for less than $10 million per
plaintiff.  On the eve of the liability trial, due in part to a poor outcome
with a mock jury trial and differing, pessimistic predictions from experts about
Congoleum’s anticipated liability, Congoleum agreed to Weitz’s settlement demand
of $8 million each for Cook and Arseneault. However, at a September 23, 2002
meeting, Howard Feist, III, Congoleum’s Chief Financial Officer, informed Weitz
that “Congoleum did not have the financial resources exclusive of its insurance
to pay a settlement in [that] amount.”  (A177, ¶ 33.)  Per Weitz’s
recommendation, Congoleum contacted Scott Gilbert, of GHR, a purported expert in
pre-packaged bankruptcies. Gilbert and GHR were retained by Congoleum on October
1, 2002.  (A177, ¶ 35.)  On that same day, October 1, 2002, Gilbert and Weitz
agreed to an $8 million settlement for both Cook and Arseneault, with $800,000
to be paid in cash, and an assignment of insurance proceeds for the remaining
$7.2 million for each case.  These settlements were finalized in writing on
October 21, 2002. (See Cook and Arseneault Settlement Agreement and executed
releases, A226-32.)6
Shortly after the Cook and Arseneault settlements were finalized in late
October, GHR contacted Weitz and Joseph Rice, an attorney who also represented
many asbestos claimants (Weitz and Rice together, “Claimants’ Counsel”),
presumably in order to discuss obtaining
 
____________________
6           These settlements, along with the settlement Congoleum entered into
with Comstock, comprise the “Pre-Petition Settlement Agreements.”

 
-5-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 6 of 28
 
 
plaintiff approval of a pre-packaged bankruptcy plan.7  A press release dated
November 1, 2002, which was drafted but not issued, described Congoleum’s
ongoing efforts at filing a pre-packaged bankruptcy.  (See Coverage Decision,
A1297.)  A general meeting with GHR and several claimants’ representatives,
including Claimants’ Counsel, was held in New York on November 19, 2002 “to
discuss the concept of an inventory settlement and a pre-packaged bankruptcy
with representatives of certain claimants.”  (A182, ¶ 47.)  Congoleum also had a
December meeting with its lender on about a pre-packaged bankruptcy and
debtor-in-possession financing, and notes from this meeting indicate that the
parties discussed the payment of “facilitation fees” to Messrs. Weitz and
Rice.  Discussions concerning a pre-packaged bankruptcy plan continued through
January 13, 2003, at which point Congoleum’s Board of Directors expressly
authorized counsel to proceed with negotiations with Claimants’ Counsel
regarding a pre-packaged bankruptcy.  On that same day, Congoleum issued a press
release stating that it intended to enter into a pre-packaged bankruptcy plan
and that discussion with counsel for the asbestos claimants was ongoing.
In April 2003, Congoleum entered into a “global settlement” agreement under
which claimants were entitled to an assignment of insurance rights to secure 75%
of their claim amount in exchange for submitting their claims to the § 524(g)
channeling trust (the “Claimants’ Agreement”).  The other 25% of the claim would
be treated as an unsecured claim.  Under the Claimants’ Agreement, “Congoleum
granted a security interest in its insurance assets to a
 
____________________
7           11 U.S.C. § 524(g) permits a company to obtain an injunction that
“channels” all current and future asbestos claims against the company to a trust
funded with the company’s stock and other assets, including insurance assets. §
524(g)(2)(B)(ii)(IV) requires 75% of asbestos claimants to approve of the
injunction and the bankruptcy plan prior to its implementation.

 
-6-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 7 of 28
 
 
‘Collateral Trust’ it formed before the bankruptcy, giving Cook and Arseneault
and the other parties to the Pre-Petition Settlement Agreements and Claimants
Agreement secured claims.” (Appellee Br. at 11; Security Agreement, A359;
Collateral Trust Agreement, A369.)  The Collateral Trust Agreement and Security
Agreement were executed contemporaneously with the Claimants’ Agreement,
“form[ing] the cornerstones of the Debtors’ pre-packaged plan.”  In re Congoleum
Corp., 362 B.R. 167, 185  (Bankr. D.N.J. 2007) (A992).  Under these agreements,
the Trust was to be funded primarily by Congoleum’s insurers.  (Pre-Packaged
Bankruptcy Plan, §§ 5.1(b), (d), Docket Entry No. 176, Case No. 03-51524.)  The
Claimants’ Agreement also provided for $2 million in “facilitation fees” to
Weitz and Rice, to be paid by Congoleum itself (i.e. not using any insurance
monies).
Asbestos claimants were invited to submit their claims by July 2003 to be
covered under the Claimants’ Agreement.  (Claimants’ Agreement, A340, 343.)  In
November 2002, GHR had retained the Kenesis Group, LLP, a claim reviewing
company majority owned by GHR.8  The Claimants’ Agreement contemplated that
Kenesis/Clearinghouse would review the submitted asbestos claims to determine
which warranted payment.  Claimants needed to provide evidence of injury and
exposure to Congoleum products in order to qualify for compensation, and
Kenesis/Clearinghouse would be compensated on a per-claim basis.  (Coverage
Decision, A1297-98.)  By October 2003, the number of claimants under this
agreement totaled approximately 79,000 claims.  (Letter from Russell Hewit,
Counsel to Kenesis/Clearinghouse, to Insurance Company Counsel dated Nov. 5,
2003, A1105-106.)
 
____________________
8Kenesis merged with Clearinghouse in 2003, a claim reviewing firm owned by
Rice’s paralegal.

 
-7-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 8 of 28
 
 
C.            Bankruptcy Proceedings and Plan Amendments
Congoleum filed its petition for relief under Chapter 11 of the Bankruptcy Code
on December 31, 2003.  Congoleum had structured its reorganization plan as a
pre-packaged plan pursuant to § 524(g), and under its terms, parties to the
Pre-Petition Settlement Agreements (i.e. Arseneault, Cook, Comstock) were
classified as Class 2 claimants, while parties to the Claimants’ Agreement were
characterized as Class 3 claimants.9  The effect of these classifications was
that the Collateral Trust would use the first $225 million in insurance
recoveries to satisfy the Cook and Arseneault settlements, the Pre-Petition
Settlement claimants, and the Claimants’ Agreement settlements, in that
order.  (Pre-Packaged Bankruptcy Plan §§ 2.3(a), (b), and (c).)
Although Congoleum had solicited, and received, acceptance of the plan from some
constituents prior to filing the bankruptcy petition, Congoleum’s insurers, the
United States Trustee, and other disfavored claimants objected to the
pre-packaged plan.  Further, the Bankruptcy Court ruled that the Coverage Action
initiated by Congoleum’s excess insurers, which was then proceeding through the
state courts, would not be stayed pursuant to 11 U.S.C. § 362, thereby
permitting the excess insurers to litigate certain aspects of the Claimants’
Agreement.
In February 2005, the Third Circuit rendered its decision in In re: Combustion
Engineering, Inc., 391 F.3d 190 (3d Cir. 2005), which altered the landscape
governing pre-packaged bankruptcy plans involving asbestos claims under §
524(g).  In that case, the court
 
____________________
9           For ease of reference, the Court will refer to these parties
collectively as the “favored claimants,” though the Court does not intend for
such a label to indicate that they are legally preferred creditors.

 
-8-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 9 of 28
 
 
reviewed a pre-packaged bankruptcy plan in which certain asbestos claimants had
received compensation pursuant to pre-petition agreements.  The court held that
the Bankruptcy Code’s fundamental requirement of equal distribution among past
and present claimants was violated by the plan’s differing treatment of the
claimants who were parties to the pre-petition agreements and those who could
only apply for compensation through the plan’s trust.  In reaching this
conclusion, the court found that the pre-petition payments were part of the
integrated whole of the pre-packaged scheme, and thus could not be exempted from
the Code’s requirements.
In light of the Combustion Engineering decision, the parties had to re-convene
to discuss the framework of a new pre-packaged plan, including compliance with
the fundamental requirements of equal distribution between past and present
claimants and that any pre-petition payments be reviewed by the court with
reference to the “integrated whole” pre-packaged bankruptcy scheme.  As a
result, Congoleum withdrew the pre-packaged plan in April 2005 and subsequently
announced yet another agreement in principle with various claimants.  Under this
new agreement, Cook, Arseneault and the other favored claimants agreed to waive
any rights to their security interests in the Collateral Trust, and would
instead share the common fund pro rata with other, unsecured, asbestos
claimants.  (A185, ¶¶ 56-58.)
Congoleum filed an amended plan of reorganization in July 2005 reflecting the
new agreement-in-principle.  However, “[i]n September 2005, the Debtors learned
that certain settled claimants represented by [Perry Weitz] no longer supported”
the newly amended plan.  (A186, ¶ 60.)  Congoleum subsequently withdrew this
amended plan in December 2005 and, allegedly at the insistence of its insurers,
initiated an omnibus avoidance action against Cook, Arseneault, and the
claimants to the Pre-Petition Settlement Agreement and Claimants’ Agreement in
an effort to

 
-9-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 10 of 28
 
 
have these favored claimants set aside their security interests, and to recover
the $2 million in facilitation fees furnished to Weitz and Rice (“Avoidance
Action” or “Adversary Proceeding”).10
As the Avoidance Action progressed, Congoleum continued to negotiate with its
creditors for a confirmable plan of reorganization.  In May 2006, the Bankruptcy
Court ordered the mediation of all issues in the bankruptcy cases.  Over the
course of the mediation, Congoleum, the Asbestos Claimants’ Committee,11 the
Future Claimants’ Representative,12 the Bondholders’ Committee,13 and Messrs.
Weitz and Rice eventually reached an agreement-in-principle which formed the
basis for another amended plan of reorganization (the “Tenth Modified
Plan”).  Under the Tenth Modified Plan, the Avoidance Action would be dismissed,
and the Pre-Petition Settlement Agreement claimants would release any security
interests securing their settlements, and would reduce any asbestos claims to
50% of their settled amounts.  (Tenth Modified Plan, Docket No. 4564, §
2.1.)  Claimants under the Claimants’ Agreement, in contrast, would have the
option of either receiving a one-time payment of $250 or participating in the
plan’s distribution procedures on the same level as other present and future
asbestos claimants.  (Id. §
 
____________________
10           That summer, in July 2006, the Bankruptcy Court avoided Cook and
Arseneault’s security interests in the insurance collateral as invalidly
perfected under state law.  Judge Ferguson held that when the claimants’
documentation was approved, Arseneault and Cook had not received a transfer of
security interest from Congoleum but instead became beneficiaries of a security
interest granted to the Collateral Trustee.
 
11           The Asbestos Claimants’ Committee is the official committee of
asbestos claimants appointed in Congoleum’s bankruptcy cases on April 19, 2004.
 
12           The Future Claimants’ Representative represents the rights and
interests of the future demands for compensation from the Plan Trust.
 
13           The Official Bondholders’ Committee is the official committee of
bondholders appointed in the bankruptcy case on January 27, 2006.

 
-10-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 11 of 28
 
 
2.2.)
 
Congoleum’s insurers challenged the Tenth Modified Plan, and on February 1,
2007,  the Bankruptcy Court granted summary judgment to the insurers and denied
confirmation of the plan. In re Congoleum Corp., 362 B.R. 167 (Bankr. D.N.J.
2007).  The Bankruptcy Court held that the Tenth Modified Plan was unconfirmable
on its face because the plan contemplated payments to Cook and Arseneault
(approximately $4 million each), that were considerably larger than those
available for other asbestos personal injury creditors.  Such a disparity, the
Court held, violated the requirement of equality of distribution among creditors
described in Combustion Engineering and codified in § 524(g).  See 11 U.S.C. §
524(g)(2)(B)(ii)(V) (requiring that “present claims and future demands . . .
that involve similar claims” must be paid “in substantially the same
manner”).  The Court noted the possibility that under the Tenth Modified Plan,
although Arseneault and Cook could receive $4 million, even the most gravely ill
unsecured asbestos claimants suffering from mesothelioma could have their
recoveries capped at $265,000.  In re Congoleum, Corp., 362 B.R. at 186 &
n.12.  Judge Ferguson took particular issue with the structure and timing of the
Pre-Petition Settlement Agreements and the Claimants’ Agreement, finding that
the agreements are part of the integrated whole bankruptcy case, and “that the
Debtors granted pre-petition security interests to certain favored creditors and
then purposefully waited more than 90 days to file in order to protect those
security interests evinces a scheme designed to circumvent the Code’s equal
distribution requirements.”  Id. at 186.  Further, Judge Ferguson entertained
“serious concerns about the independence of judgment being exercised when it
comes to Messrs. Rice and Weitz,” noting that the facilitation fees to
Claimants’ counsel were “buried in the Plan” and that the Plan failed to provide
for court

 
-11-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 12 of 28
 
 
approval of those fees.  Id. at 187 n.14.  Although Congoleum initially appealed
this decision, it ultimately permitted the appeal to be administratively
terminated.
Mediation efforts continued between all parties following Judge Ferguson’s
denial of confirmation of the Tenth Modified Plan.  After “extensive further
mediation sessions,” the Future Claimants’ Representative, the Asbestos
Claimants’ Committee, the Bondholders’ Committee, and the Debtors agreed on
another plan (the “Eleventh Modified Plan”), which was submitted to the
Bankruptcy Court in February 2008.  However, in June 2008, Judge Ferguson
granted summary judgment denying confirmation of the Eleventh Modified Plan,
again finding that the plan violated the requirement that current and future
asbestos claimants be treated equally with those claimants who were parties to
the Claimants’ Agreement or the Pre-Petition Settlement Agreement.  The Court
also found that the plan omitted any judicial approval provision regarding the
$2 million “facilitation fee” payments to Claimants’ Counsel, in violation of 11
U.S.C. § 1129(a)(4) (“Any payment made or to be made by the proponent . . . for
services or for costs and expenses in or in connection with the case, or in
connection with the plan and incident to the case, has been approved by, or is
subject to the approval of, the court as reasonable.”).
Frustrated with facing similar defects in each subsequently filed plan, the
Bankruptcy Court issued, sua sponte, an order to show cause why Congoleum’s
Chapter 11 case should not be converted into Chapter 7 (i.e. liquidation) or
dismissed.  At the June 26, 2008 hearing, after noting that although the Court
had considered eleven prior plans the latest plan failed to reflect any of the
court’s prior rulings denying plan confirmation, Judge Ferguson vacated the
order to show cause and gave the parties until December 31, 2008 to file a
confirmable plan.  (See

 
-12-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 13 of 28
 
 
generally A544-93.)  If the parties failed to file a confirmable plan by the end
of the year, Judge Ferguson stated on the record her intention to “convert or
dismiss the case.”  (Id. at A591.)
Throughout the summer, the parties engaged in settlement negotiations.  These
efforts ultimately culminated in a global litigation settlement (the
“Settlement”) and an amended plan of reorganization (the “Plan”) that is the
subject of the instant appeal.   The Settlement, the effectiveness of which was
contingent upon plan confirmation, resolved the pending Avoidance Actions and
was agreed to by the Debtors, the Bondholders’ Committee, the Asbestos
Claimants’ Committee, the Future Claimants’ Representative, Claimants’ Counsel,
the Collateral Trustee, and nearly 90% of the claimants to the Pre-Petition
Settlement Agreement.  Under the terms of the Settlement, in exchange for
dismissal of the Avoidance Actions against Weitz, Rice, Arseneault, Cook,
Comstock and claimants under the Pre-Petition Settlement Agreements and
Claimants’ Agreement, the favored claimants would waive their claims under the
Pre-Petition Settlement Agreements and Claimants’ Agreement and would instead
submit their claims for resolution under the plan, effectively eliminating these
two agreements.  As to Arseneault, Cook, and Comstock, the Settlement
contemplated that these three claimants could either retain the payments they
had received prior to the filing of the bankruptcy petition but waive any right
to the additional sums owed, or “relinquish the partial payment received
pre-petition for the benefit of the Plan Trust and apply for treatment by the
Plan Trust under the same conditions as all other present” and future
claimants.  (A194, ¶ 80.)  The Avoidance Action against Weitz and Rice to
recover the $2 million in fees would be dismissed.  (See Litigation Settlement
Agreement, A001-009.)
On October 22, 2008, Judge Ferguson approved the Settlement under § 105 of the
Code

 
-13-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 14 of 28
 
 
and Bankruptcy Rule 9019, observing that the Settlement “falls above the lowest
point in the range of reasonableness.” (Settlement Decision, A101.)  However,
Judge Ferguson specifically noted in her Order “that approval of this settlement
does not include a finding that any piece of the settlement meets the standards
required for confirmation.”  (Id.)  In particular, the court described the
facilitation fees to Weitz and Rice and the absence of a provision requiring
court approval of those fees as “issues the court is not deciding on this
motion.”  (Id. at A103 (emphasis in original).)
D.           The Orders and Opinion of the Bankruptcy Court on Appeal
The Plan Proponents filed the Twelfth Modified Amended Plan in November 2008,
following approval of the Settlement.  The insurers and disfavored asbestos
claimants objected to confirmation of the Plan.  The Bankruptcy Court held
confirmation hearings in December 2008, and Judge Ferguson warned the Plan
Proponents that “if Summary Judgment is granted on an issue that precludes
confirmation I’m going to dismiss or convert the case,” as she had indicated at
the Order to Show Cause hearing some six months prior.  In order to accommodate
this threat, the Plan Proponents belatedly included a severance clause to be
inserted in the plan, which provided for severance of any plan provision
invalidated by the Bankruptcy Court so long as the Plan Proponents so
consented.  
On February 27, 2009, the Bankruptcy Court granted the insurers’ motion for
summary judgment denying confirmation of the Plan (the “Summary Judgement
Opinion” or “Summary Judgment Order”).  After rejecting the Plan Proponents’
arguments that the insurers lacked standing to contest the confirmability of the
Plan, Judge Ferguson found that the Plan was unconfirmable as a matter of law
for two reasons: (1) the Plan failed to expressly contemplate

 
-14-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 15 of 28
 
 
judicial review of the $2 million in “facilitation fees” paid to Weitz and Rice;
and (2) the Plan treats similarly situated creditors, the asbestos claimants,
unequally by virtue of the pre-petition payments to claimants Arseneault, Cook,
and Comstock.   Due to these defects, and as promised, Judge Ferguson opined
that cause existed to warrant dismissal of the case under 11 U.S.C. § 1112(b)
and ordered the case dismissed in accordance with her opinion (the “Dismissal
Order”).
The Plan Proponents have appealed both the Confirmation and Dismissal Orders,
which this Court consolidated on April 21, 2009.  Century Indemnity Company, ACE
American Insurance Company, and ACE Property and Casualty Company (collectively,
“Century”) also filed an appeal of the Dismissal Order (the “Century Appeal”),
arguing that the Bankruptcy Court erred by dismissing the case “without notice
and without holding an evidentiary hearing.” (Century Br. 3.)   This Court held
an on-the-record status conference and oral argument in this matter on July 1,
2009.
II.           Discussion
A.           Issues on Appeal
This Court must determine the following issues: (1) Did the Bankruptcy Court err
by reaching the merits of the Plan where the Plan Proponents alleged that the
insurers lacked standing to challenge the confirmability of the Plan?; (2) Was
the Bankruptcy Court correct to hold the Plan unconfirmable based on Congoleum’s
pre-petition settlements to certain asbestos claimants?14; (3) Was the
Bankruptcy Court correct in holding the Plan unconfirmable based on
 
____________________
14           The Bankruptcy Court focused its analysis on the pre-petition
payments to claimants Arseneault, Cook, and Comstock.  As the parties have made
no arguments relating to other “favored” claimants, the Court makes no findings
as to confirmability with respect to other “favored” claimants.

 
-15-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 16 of 28
 
 
the absence of a court-approval provision for certain fees paid to Messrs. Weitz
and Rice; and finally, (4) Did the Bankruptcy Court abuse its discretion by sua
sponte dismissing the Debtors’ bankruptcy cases?  The Court will address each
issue in turn.
B.           Jurisdiction and Standard of Review
This Court has jurisdiction to hear appeals from final orders of the bankruptcy
court.  28 U.S.C. § 158(a).  Such appeals are a matter of right.  
Legal conclusions of a bankruptcy court are reviewed by the district court de
novo, while factual findings may be set aside only if they are clearly
erroneous.  In re Sharon Steel Corp., 871 F.2d 1217, 1222-23 (3d Cir.
1989).  “[B]ecause summary judgment may only be granted where there is no
genuine issue of material fact, any purported ‘factual findings’ of the
bankruptcy court cannot be ‘factual findings’ as to disputed issues of fact, but
rather are conclusions as a matter of law that no genuine issue of material fact
exists; such conclusions of law are, of course, subject to plenary
review.”  Rosen v. Bezner, 996 F.2d 1527, 1530 n.2 (3d Cir. 1995).
C.           Standing of Insurers
The first argument appellants raise in this appeal is that the insurer-appellees
lacked standing to contest the confirmability of the Plan because they are not
truly creditors of the Debtors.  The appellees counter that (1) the Bankruptcy
Court had an independent obligation to consider the confirmability of the Plan
under 11 U.S.C. § 1129(a), separate and apart from objections made by any party;
and (2) the insurers do have standing because the Plan “threatened serious harm
to the insurers’ financial and contractual interests.”  (Appellees’ Br. 30.)
 
1.
The Court’s Independent Obligation to Review a Plan for Compliance with the
Bankruptcy Code


 
-16-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 17 of 28
 
 
Under 11 U.S.C. § 1129(a), a bankruptcy court must determine that a proposed
plan of reorganization complies with all relevant sections of the Bankruptcy
Code prior to confirming a plan, even where no creditor objects to the proposed
plan.  While the appellants may be correct that a court should not consider
objections to confirmation of a plan made by parties without standing, in the
instant case, the Bankruptcy Court found the plan facially unconfirmable without
considering the insurers’ objections.  Rather, the court found the Plan
unconfirmable for two of the same reasons it had found previous plans
unconfirmable: the Plan’s omission of an express judicial-approval provision to
review the payments to Weitz and Rice violated § 1129(a)(4), and the
pre-petition payments to Arseneault, Cook, and Comstock violated the requirement
of equality of distribution among creditors.  As she stated in the Summary
Judgment Opinion, “[the Bankruptcy Court] has an independent obligation to
ensure that a plan meets the requirements of § 1129.  The Court finds the
Amended Joint Plan unconfirmable separate and apart from any objection raised by
a party.”  (Summ. J. Op., A139.)  
This Court agrees that the Bankruptcy Court had an independent duty to determine
the confirmability of the Plan, and therefore, this Court is empowered to reach
the merits of the appeal on that basis alone.  However, because this Court
affirms in part the Bankruptcy Court’s ruling regarding the unconfirmability of
the Plan (see infra at II.E.), the issue of standing to object to confirmation
may again become relevant.
 
2.
Standing of Insurers to Object to Plan Confirmation

Standing under Article III of the Constitution is evaluated on an issue-by-issue
basis and “need not be financial and only need be fairly traceable to the
alleged illegal action.”  In re: Congoleum, Corp., 426 F.3d at 685.  The
Bankruptcy Code affords standing to object to the

 
-17-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 18 of 28
 
 
confirmation of a reorganization plan to any “party in interest,” which has been
construed broadly to encompass anyone with a “practical stake in the outcome of
the proceedings.”  In re Amatax Corp., 755 F.2d 1034, 1041-42 (3d Cir.
1985).  Standing to appeal from an order of the Bankruptcy Court is subject to a
more restrictive, prudential limitation (the “person aggrieved” standard) than
is applicable for general standing to participate in the early stage of a
bankruptcy proceeding.  See Combustion Eng’g, 391 F.3d at 214 n.21 (“Th[e
“person aggrieved”] approach to bankruptcy appellate standing contrasts with the
broad right of participation in the early stages of a bankruptcy proceeding.
Under Bankruptcy Code § 1128(b), any ‘party in interest’ may object to plan
confirmation during the confirmation hearing . . . and § 1109(b) has been
construed to create a broad right of participation in Chapter 11 cases.”) 
Generally, any creditor in a bankruptcy case is understood to have the requisite
standing to challenge any aspect of a plan’s confirmation.  See 11 U.S.C. §
1109(b).
Typically, in asbestos bankruptcy cases, personal injury claims are submitted in
accordance with an asbestos personal injury trust’s distribution
procedures.  The insurers either pay the claim or challenge coverage in a state
court coverage action.  In Combustion Engineering, the Third Circuit addressed
the standing of insurers to object to confirmation of a plan of reorganization,
and endorsed certain language to be used in these plans to protect insurers from
any impairment of defenses to be asserted in a coverage action.  Such language
renders a plan “insurance neutral” for confirmation purposes.  Combustion Eng’g,
391 F.3d at 217-18.
Although Judge Ferguson recognized the Bankruptcy Court’s inherent power to
review plans for compliance with the Bankruptcy Code, she also held that the
insurers have standing to object to the confirmation of the Plan because the
Plan threatened substantial harm to the

 
-18-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 19 of 28
 
 
insurers’ financial and contractual interests.  Specifically, Judge Ferguson
held that “[t]he preemption of [the insurers’ anti-assignment and cooperation
provisions in the insurers’ policies by the Code] is an injury-in-fact.”  (Summ.
J. Op., A138.)  Judge Ferguson also held that the Plan was not “insurance
neutral” under Combustion Engineering because the provision in the Plan that
purported to protect the rights of the insurers in the Coverage Action (§ 11.12)
failed to preclude the Debtors from using any express or implied findings from
the Bankruptcy Court case in the Coverage Action.  (Id. A138-39 (stating, “That
[omission] is a real danger to the Insurers, because this plan still attempts to
address many of the same claims that had been liquidated under the Claimant
Agreement that Judge Stroumtsos in the Coverage Action found to be invalid and
fraudulent.”).)
This is the seventh time a court has confronted this issue.  Without fail, each
successive and different court has found that the insurers have standing to
challenge the Plan due to their fundamental stake in the outcome of the
bankruptcy proceedings.  See, e.g., In re: Congoleum Corp., 426 F.3d at 685-87;
Baron & Budd, P.C. v. Unsecured Asbestos Claimants’ Comm., 321 B.R. 147, 157-62
(D.N.J. 2005) (holding that the insurers had standing to object to plan
confirmation because “[t]he principal source of funding for the Plan trust (and
distributions to asbestos claimants) is insurance proceeds”); In re Congoleum
Corp., 362 B.R. 167, 173-75 (Bankr. D.N.J. 2007); (Summ. J. Op., A137-39); (Hrg.
Tr., Apr. 19, 2004, A947-56); (Hrg. Tr., June 7, 2004, A958-65); (Memorandum
Op., dated Mar. 24, 2005, A967-73).  As these courts have noted, the insurers’
injury in fact is based on “the unfairness of a plan which binds them
contractually and which directly impacts their financial interests, unfairness
which is traceable to conflicts of interest among Claimants’ counsel . . . The
alleged injury is redressable by the

 
-19-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 20 of 28
 
 
Bankruptcy Court through a favorable decision, such as amendment of the Plan or
denial of confirmation.”  Baron & Budd, 321 B.R. at 161.  As the court observed
in Baron & Budd,
The totality of the facts before the Bankruptcy Court suggest the opportunity
for abuse of fee sharing relationships, involving attorneys in connection with
the prepetition process, to the end of conferring preferential security
interests on [certain favored claimants].  To the extent that these
relationships are inextricable from the overall fairness of the reorganization
plan, the Insurers are parties-in-interest under § 1109.
 
Id. at 160.  This Court agrees and concludes that the insurers are parties in
interest and have standing to challenge confirmation.
D.           Confirmation of the Plan – Pre-Petition Settlements
The Third Circuit made clear in Combustion Engineering that “[e]quality of
distribution among creditors is a central policy of the Bankruptcy
Code.”  Combustion Eng’g, 391 F.3d at 239.  In that case, the Third Circuit
examined whether a pre-packaged bankruptcy plan under § 524(g) was confirmable
where the debtor had transferred $400 million to a settlement trust in order to
process and compensate hundreds of thousands of asbestos claimants shortly
before filing its bankruptcy petition.  Some of these asbestos claimants
retained “stub claims” for the balance owed to them.  After filing for
bankruptcy, the expectation was that the participants in the pre-petition trust
who held stub claims would recover from an asbestos personal injury trust
established post-petition.  The Circuit ultimately held that the Code’s
fundamental requirement of equal treatment for current and future asbestos
claimants was violated by this arrangement because claimants with the stub
claims were also creditors in the bankruptcy case and would receive preferential
treatment to other asbestos claimants whose recoveries were limited to the
post-petition asbestos personal injury trust.  Id. at 201 (“The remaining . . .
‘stub claims’

 
-20-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 21 of 28
 
 
provided prepetition trust participants with creditor status under the
Bankruptcy Code.”).  The Third Circuit stated that it must
consider the bankruptcy scheme as an integrated whole in order to evaluate
whether Plan confirmation is warranted.  Viewing the Combustion Engineering
pre-pack bankruptcy as a whole, the record reveals that it may lack the
requisite equality of distribution among creditors. The Plan, as it relates to
asbestos claimants, consists of two elements: the pre-petition CE Settlement
Trust and the post-petition Asbestos PI Trust. Under this interdependent,
two-trust framework, the Certain Cancer Claimants, the future asbestos
claimants, and other non-parties to the pre-petition settlement appear to
receive a demonstrably unequal share of the limited Combustion Engineering fund.
 
Id. at 241-42.
In this case, the Plan provides as follows: for any claimants who had received a
partial payment from Congoleum prior to the petition date, “including
specifically claimants Cook, Arseneault, and Comstock,” the section of the Plan
incorporating the Settlement provided that these claimants agreed to either:
“(a) not seek any further recovery with respect thereto against the Debtors,
including from any Asbestos Trust, or (b) return and relinquish any such
pre-petition partial payment for the benefit of the Asbestos Trust or as a
condition precedent to asserting any such further Asbestos Claim against the
Debtors or the Asbestos Trust.”  (Twelfth Modified Plan, A114, § 5.14(f).)
The Bankruptcy Court in the instant case held that because the 2002 payments to
Arseneault, Cook, and Comstock were not fully consummated, since they might be
entitled to apply for further compensation from the Debtors’ estate, these
pre-petition payments could not be considered unrelated from the bankruptcy
case. (A148.)   Judge Ferguson further observed that although the Plan
classified Arseneault, Cook, and Comstock as Class 7 creditors with all the
other asbestos claimants,

 
-21-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 22 of 28
 
 
it is the existence of an option that is only relevant to a tiny fraction of the
overall asbestos claimants that makes the treatment unequal.  For truly equal
treatment the plan could have provided that claimants Cook, Arseneault and
Comstock must relinquish any pre-petition payments and apply to the Plan Trust
on the same terms as all other asbestos creditors.
 
(A147.)15  The Bankruptcy Court next explained that even though it had approved
the Settlement under the “reasonableness” standard of 9019, “[n]o matter how
eminently reasonable a settlement may be, affecting outcomes through settlement
that could not be accomplished directly through provisions of the Bankruptcy
Code is unacceptable.”  (A149.)
There are several distinguishing factors between the instant case and Combustion
Engineering that lead this Court to conclude that these pre-petition transfers
did not render Arseneault, Cook, and Comstock present creditors subject to
equality of distribution required by the Code.  Arseneault, Cook, and Comstock
retain no “stub claims” chargeable to the Debtors’ estate because they have, as
a practical matter, “relinquished” any right to future payments in the
Settlement.  As they are all deceased, the Court presumes that they each
retained their pre-petition settlements and their estates have no claim against
the Asbestos Trust.  In addition, the Settlement was the result of arm’s length
negotiations, and the Bankruptcy Court has already approved the Settlement as
reasonable.
Therefore, the Court concludes, as a result of these distinguishing factors,
that the section of the Plan which incorporated the Settlement is not an
impediment to confirmation, at least with
 
____________________
15   The Bankruptcy Court did not explain how it would go about having the
claimants “relinquish any pre-petition payments.”  As discussed infra, those
payments were made years ago to claimants now deceased.  In addition, at oral
argument, counsel for Congoleum suggested that the estates of these claimants
are likely to be judgment proof.  (Tr. at 25:11-16 (“They may be judgment proof,
we don't know that. We've not gotten to that stage of the litigation where we
can know whether the estates have distributed all their money to individual
heirs. I rather suspect that's true and that we'd have to chase down
individuals.”.)

 
-22-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 23 of 28
 
 
respect to the pre-petition payments to Arseneault, Cook, and Comstock.
E.           Confirmation of the Plan – Fees Paid to Messrs. Weitz and Rice
11 U.S.C. § 1129(a)(4) requires that a court approve as “reasonable” “[a]ny
payment made or to be made . . . by the debtor . . . for services or for costs
and expenses in or in connection with the case.”  As the Fifth Circuit observed,
 
What constitutes a reasonable payment will clearly vary from case to case and,
among other things, will hinge to some degree upon who makes the payments at
issue, who receives those payments, and whether the payments are made from
assets of the estate. . . . Where the Bankruptcy Court has determined that the
payment at issue was for an expense that is routine in the confection and
confirmation of a plan (e.g., for legal or accounting services, expert witness
fees, printing, etc.) and that the payment has not been made from and will not
be reimbursed by the bankruptcy estate, the court will ordinarily have little
reason to inquire further with respect to the amount charged.
 
In re Cajun Elec. Power Co-Op, Inc., 150 F.3d 503, 517 (5th Cir. 1998).
Judge Ferguson held that the Plan’s omission of an express provision for court
approval of the fees to Messrs. Weitz and Rice precluded her from confirming the
Plan.  In so holding, Judge Ferguson highlighted the three prior occasions on
which she had communicated to the Debtors and all parties to the bankruptcy case
the Court’s serious concerns about these fees and their potential for running
afoul of § 1129(a)(4), the most recent of which was in her opinion approving the
Settlement under Rule 9019.   Judge Ferguson found that the broad release of any
claims against the Debtors’ estate detailed in § 5.14(b)(iii), including the
“pre-petition payment to Claimants Counsel,” when combined with the Plan’s
inclusion of “additional” to describe the fees the court was authorized to
review, revealed that the intention was for the court to not review the
already-disbursed $2 million in fees, noting the court’s ability to review fees
under § 1129(a)(4) may be implicit but the
 

 
-23-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 24 of 28
 
 
inclusion of § 5.14(b)(iii) in the Plan seeks to make that review a nullity. . .
Had the Plan Proponents actually intended to give deference to this court’s
previous ruling, they could have simply deleted the word “additional” from §
5.14(e). Instead, the Plan submitted guarantees that if this court were to
disallow the payments to Claimants’ Counsel, then the [Plan] would have to be
redrafted.
 
(A143-44.)
This Court agrees that these fees were subject to the court’s approval under §
1129(a)(4). Although appellants argue that § 5.14(b)(iii) of the Plan
specifically references the fees Congoleum paid to Weitz and Rice, they fail to
address the Bankruptcy Court’s primary reservation regarding that section and
its interplay with § 5.14(e); namely, the inclusion of “additional” indicates
that fees incurred by Claimants’ Counsel will be subject to court approval on a
prospective basis only.  Therefore, in an effort to avoid further confusion, the
Court directs the parties to strike the “additional” from any subsequent plan
with a provision like § 5.14(e). When assessing the reasonableness of the fees
during consideration of a plan of reorganization, this Court will consider the
totality of the circumstances surrounding the payment of those fees.
F.           Dismissal Order
Because Century appeals the Dismissal Order for substantially the same reasons
as do the appellants, both appeals are addressed here.  Appellants’ final
argument on appeal is that the Bankruptcy Court abused its discretion by
dismissing the Debtors’ case without cause, in contravention of 11 U.S.C. §
1112(b).  First, appellants argue that Judge Ferguson erred in dismissing the
case because she failed to provide notice and an evidentiary hearing prior to
entering the Dismissal Order.  Further, at oral argument, the appellants
suggested that dismissal would result in numerous substantial consequences,
including Congoleum’s defaulting on a working capital loan, which would become
immediately due and payable, the potential for

 
-24-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 25 of 28
 
 
immediate enforcement of the liens on Debtors’ property held by its secured
creditors, and the immediate seizure of Congoleum’s assets by its
bondholders.  In short, the effect of dismissal of the case at this juncture
could be “cataclysm[ic].”  (Tr. at 35:24-25.)  The appellees have suggested that
the “cataclysm” invoked by the appellants is overstated as Congoleum remains a
cash-flow positive company “generating tens of millions of dollars” every year
(Tr. at 58:4-5), and that the Bankruptcy Court had cause to dismiss the case,
namely the accumulation over five years of over $100 million in professional
fees that have failed to produce a confirmable plan.
A court may dismiss or convert into a Chapter 7 liquidation any bankruptcy
proceeding where the court finds “cause” to do so, so long as the conversion or
dismissal is in the best interests of the creditors and the debtors’ estate.  11
U.S.C. § 1112(b)16 (“the court shall convert a case under this chapter to a case
under chapter 7 or dismiss a case under this chapter, whichever is in the best
interests of creditors and the estate, if the movant establishes cause”).  The
statute enumerates a non-exhaustive list of circumstances which could constitute
“cause” for dismissal.17
 
____________________
16   This section of the statute was amended in 2005 but as the case was filed
before the effective date of those amendments, this Court will interpret the
older version of the statute as did the Bankruptcy Court.
 
17   The statute recognized “cause” in the following circumstances: “(1)
continuing loss to or diminution of the estate and absence of a reasonable
likelihood of rehabilitation; (2) inability to effectuate a plan; (3)
unreasonable delay by the debtor that is prejudicial to creditors; (4) failure
to propose a plan under section 1121 of this title within any time fixed by the
court; (5) denial of confirmation of every proposed plan and denial of a request
made for additional time for filing another plan or a modification of a plan;
(6) revocation of an order of confirmation under section 1144 of this title, and
denial of confirmation of another plan or a modified plan under section 1129 of
this title; (7) inability to effectuate substantial consummation of a confirmed
plan; (8) material default by the debtor with respect to a confirmed plan; (9)
termination of a plan by reason of the occurrence of a condition specified in
the plan; (10) nonpayment of any fees or charges required under chapter 123 of
title 28.” 11 U.S.C. § 1112(b) (2004).

 
-25-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 26 of 28
 
 
If a bankruptcy or district court finds “cause” for dismissal or conversion, the
next step requires the court to determine which action, conversion or dismissal,
is appropriate.  See In re SGL Carbon Corp., 200 F.3d 154, 159 n.8 (3d Cir.
1999). Under § 105(a), a court may convert or dismiss a case for cause sua
sponte, though Federal Bankruptcy Rule 2002(a)(4) requires that the parties in
interest be afforded twenty days notice of “the hearing on the dismissal of the
case or the conversion of the case to another chapter.”   The decision to
dismiss or convert is entrusted to the discretion of the bankruptcy court.  See
In re SGL Carbon Corp., 200 F.3d at 159.
Judge Ferguson found that two categories of statutory “cause” were implicated in
the instant case: “continuing loss or diminution of the estate” in the form of
mounting professional fees and the denial of confirmation of every submitted
plan “and denial of request made for additional time for filing another plan or
modification of a plan.”  11 U.S.C. § 1112(b)(1), (5); (Summ. J. Op.,
A155.)  However, in so holding without a hearing, the Bankruptcy Court did not
adequately take into account whether the parties could submit a confirmable plan
consistent with the court’s objections, and instead presumed that they could
not.  In particular, Judge Ferguson was continuously troubled by the equality of
distribution issues as they related to the pre-petition payments to Arseneault,
Cook, and Comstock, and her conclusion of law on this issue (discussed supra at
II.D) might have contributed to her finding that the submission of a confirmable
plan was not a realistic expectation.  Second, Judge Ferguson held no hearing
necessary to adequately take into account the consequences of the dismissal,
instead focusing backwards on the continued and significant difficulties in
drafting an acceptable plan.  In so holding, Judge Ferguson failed to
acknowledge or credit arguments from interested parties as to the dismissal of
the case.  The Dismissal Order effectively sanctioned the Plan Proponents for
failing to produce a plan

 
-26-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 27 of 28
 
 
acceptable to her, instead of evaluating whether dismissal would be in the best
interests of Congoleum’s creditors or the Company.
The Court finds that reversing the Dismissal Order better preserves Congoleum as
a going concern, and that appellants’ alarm regarding the significant, negative
effects of dismissal is well-founded.   Dismissal would also affect Congoleum’s
financing, thus erecting a significant barrier to continued operations at
Congoleum’s various facilities, and it presents the potential to push Congoleum
into defaulting on its Senior Notes owed to its bondholders.  Dismissal is not
in the best interest of Congoleum’s creditors and therefore, this Court holds
that the Bankruptcy Court abused its discretion by dismissing the
case.  Accordingly, the Dismissal Order is reversed.
III.       Conclusion
At oral argument, counsel for appellants requested “clear guidance” on how this
Court anticipates handling the remainder of the case.  Therefore, the Court now
withdraws the reference pursuant to 28 U.S.C. § 157(d) and will assume authority
over the remaining proceedings in the Debtors’ case.  The Court takes this
action in the interests of judicial economy and to avoid potential repetitive
appeals and piecemeal litigation.
The parties are to submit a new plan to the Court for confirmation.  Because the
Court has reversed the Bankruptcy Court’s holding denying confirmation of the
Plan based on the pre-petition payments to Arseneault, Cook, and Comstock, the
Court is satisfied that these pre-petition transfers do not present an
impediment to confirmation.   However, any proposed plan should expressly
provide for court approval of the “facilitation fees” and court review should
not be limited to “additional” fees incurred by the Claimants’ Counsel, as was
the case with the Plan reviewed in this Opinion.

 
-27-

--------------------------------------------------------------------------------

 

Case 3:09-cv-01337-JAP     Document 69      Filed 08/17/2009     Page 28 of 28
 
 
This Court intends to hold a confirmation hearing for the next plan
submitted.  In advance of the confirmation hearing, the parties are directed to
brief the following issues: the Trust Distribution Procedures’ compliance with
the Code including its treatment of any other “favored” claimants, the adequacy
of funding for the Plan, and the good faith requirement.  The parties should
also be prepared to present evidence regarding the reasonableness of the fees to
Claimants’ Counsel, based on the totality of the circumstances surrounding the
payments.  At oral argument, counsel for the Future Claimants’ Committee
suggested that a substantial portion of these facilitation fees reflected
reimbursement for costs incurred by Claimants’ Counsel. Claimants’ Counsel are
therefore invited to provide evidence regarding the costs incurred warranting
the $2 million in fees.
Finally, to the extent there are other objections to the new plan, the Court
will entertain further proceedings as may be required.
An appropriate Order accompanies this Opinion.




Dated:   August 17, 2009
/s/ JOEL A. PISANO   
 
United States District Judge




 
-28-

--------------------------------------------------------------------------------

 
